DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 12/18/2020 has been entered. As indicated in the amendment:
Claims 1 and 9 are amended.
Claims 2-8 and 10 -20 are as previously presented. Hence, claims 1-20 are pending. The amendments made to the independent claims 1 and 9 overcome the objections made in the Non-Final Rejection dated 09/28/2020. Therefore, the objections are withdrawn. The applicant’s arguments/remarks are fully considered and the following rejection is made herein.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 - 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1 and 9, these claims recite “…reflecting, by the reflector, the second beam within the housing…” The disclosure does not have a support for the amendment phrase “within the housing” because: the “housing” is disclosed in the specification as the piece to be engraved that has a first bonding surface (150) and a second bonding surface (160), (FIG. 8 and 9) and there is no disclosure that suggests the second beam is reflected within this housing piece of two bonding surfaces. If the applicant is referring to the reflection module (120), which there is a support for reflecting the second beam within the reflection module (FIG 8 and 9), then the amendment should be phrased accordingly.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 – 5, 7 – 13, 15 - 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omata et al. (US 2008/0057718 A1), here in after called Omata, in view of Simke (US 2005/0045605 A1), here in after called Simke, evidenced by Stephan (WO 2009010244 A1), here in after called Stephan.
Regarding claim 1, Omata discloses a method for performing light processing on a surface of a housing (method/steps of laser light irradiation for manufacturing semiconductor devices, (0002)) comprising: emitting, by a laser engraving machine , a first beam and a second beam (emitting   laser beams  from a laser irradiating apparatus with a laser oscillator 11101 and optical unit 1107 and (FIG. 1, FIG.2B)); transmitting, by the laser engraving machine, the first beam to a first bonding surface of the housing through a first light transmission region of a photomask to perform laser engraving on the first bonding surface (passing the  laser beams onto a mask (1110) which holes having a diameter the same or approximately the same as a contact diameter are formed in desired positions and the subject to be irradiated 1111 is irradiated with only the laser beam transmitted through the mask 1110, (0066, FIG. 1)); transmitting, by the laser engraving machine, the second beam through a second light transmission region of the photomask (a plurality of laser beams are transmitted through the mask 1110 to irradiate holes onto 1111, (FIG. 1)). 
Omata does not explicitly disclose reflecting, by a reflector, the second beam within the housing to a second bonding surface of the housing to perform the laser engraving on the second bonding surface, wherein the second bonding surface is disposed at an angle with the first bonding surface. 
However, Simke that teaches a method for producing a laser engraving in a surface of a substrate (0001), also teaches reflecting, by a reflector (a galvanometer head 16 within the head are deflection mirrors 17 and 18, (0054, 0055 and FIG. 2)), the second beam within the housing to a second bonding surface of the housing to perform the laser engraving on the second (the non-deflected laser beam 2 is deflected by mirrors 17 and 18 within the galvanometer head 16 to be focused at focus 8 of substrate 12, (0055, FIG. 2)). 
Such arrangement of a galvanometer head 16 (a reflector) to reflect or deflect onto a focus of a surface (substrate) enables to precisely focus onto a point of engraving on a surface (substrate) at a high speed (0055).
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the method of processing light beam disclosed by Omata to include a reflector that can reflect one of the plurality of the laser beams that pass through the mask to be reflected onto a surface in order to precisely focus onto a point of the engraving surface (substrate) for laser beams of high speed.
Omata in view of Simke still do not explicitly teach that the second bonding surface is disposed at an angle with the first bonding surface.
However, Stephan that teaches a method for operating a laser engraving device for the engraving of printing or embossing forms (0003), also teaches laser engraving surfaces disposed at an angle from each other (FIG. 6 – FIG. 10) and advantageously uses two or more simultaneous laser beams that are applied to two different, spaced apart surface points that can achieve high speed engraving with high quality (0017, 0018), as opposed to engraving two or more surfaces one by one.
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to have the surface to be laser engraved by Omata to be disposed at an angle with the surface to be laser engraved by Simke and simultaneously laser engrave the surfaces in order to achieve high speed engraving with high quality, as opposed to engraving the two surfaces one by one and as it is a common practice to laser engrave surfaces disposed at an angle as evidenced by Stefan.
Regarding claim 2, Omata in view of Simke evidenced by Stephan teaches the method of claim 1, wherein the reflector comprises a first reflection sheet and a second reflection sheet deflection mirrors 17 and 18, Simke (0054, 0055 and FIG. 2)), and reflecting the second beam to the second bonding surface of the housing comprising: reflecting, by the first reflection sheet, the second beam to the second reflection sheet; and reflecting, by the second reflection sheet, the second beam to the second bonding surface (the laser beam 2 is deflected by the mirror 18 and then by mirror 17 to be guided onto focus point 8 of substrate 12,Simke (FIG.2)).
Regarding claim 3, Omata in view of Simke evidenced by Stephan teaches the method of claim 2, wherein an angle between the first reflection sheet and a vertical direction comprises a range of 15o to 45° (the deflection mirrors 17 and 18 are electromagnetically biased to any angle to precisely focus the laser beam to the required focus point on the substrate 12, Simke (0054, 0055)).  
Regarding claim 4, Omata in view of Simke evidenced by Stephan teaches the method of claim 1, wherein the photomask comprises N rows of light transmission holes in a direction parallel to an intersection line of the first bonding surface and the second bonding surface (mask (1110) has  a plurality of holes with a diameter the same or approximately the same as a contact diameter have a number of rows  formed in desired positions and the subject to be irradiated 1111 is irradiated with only the laser beam transmitted through the mask 1110, Omata (0066, FIG. 1)) , the second light transmission region comprising light transmission holes located in first n rows, the first light transmission region comprising light transmission holes located in the other (N-n) rows, the N comprising an integer greater than or equal to two, and the n comprising an integer greater than or equal to one (the mask 1110 has a pattern of holes that passes the laser beams in a consecutive manner in a row or column arrangement of the mask, Omata (FIG. 1)).  
Regarding claim 5, Omata in view of Simke evidenced by Stephan teaches the method of claim 1, wherein the photomask comprises N rows of light transmission holes in a direction perpendicular to an intersection line of the first bonding surface and the second bonding surface (the mask 1110 has light transmission holes arrange column-wise perpendicular to the edge of the mask on the laser source 1101 side, Omata (FIG.1)), the second light transmission region (the mask 1110 has a pattern of holes that passes the laser beams in a consecutive manner in a row or column arrangement of the mask, Omata (FIG. 1)).  
Regarding claim 7, Omata in view of Simke evidenced by Stephan teaches the method of claim 1, wherein the first light transmission region comprises at least one light transmission hole whose surface shape comprises a circle, a triangle, a square, or a parallelogram, or the second light transmission region comprising at least one light transmission hole whose surface shape comprises a circle, a triangle, a square, or a parallelogram (the mask 110 comprises circular light transmission row/column of holes that transmit a plurality of laser beams on to the substrate 12, Omata (FIG. 1)).  
Regarding claim 8, Omata in view of Simke evidenced by Stephan teaches the method of claim 1, wherein the housing comprises a surface housing of a terminal device (the method of laser irradiation on electronic devices includes chassis terminal devices like television, cellphone, radios, laptops, Omata (0348 -356, FIG. 32 A – E)) .  
Regarding claim 9, Omata discloses an apparatus for performing light processing on a surface of a housing, (an apparatus of laser light irradiation for manufacturing semiconductor devices, (0002))  comprising: a photomask (a mask 1110, (0066)) comprising: a first light transmission region configured to transmit a first beam from a laser engraving machine to a first bonding surface of the housing to perform laser engraving on the first bonding surface(passing the  laser beams onto a mask (1110) which holes having a diameter the same or approximately the same as a contact diameter are formed in desired positions and the subject to be irradiated 1111 is irradiated with only the laser beam transmitted through the mask 1110, (0066, FIG. 1)); and a second light transmission region configured to transmit a second beam from the laser engraving (a plurality of laser beams are transmitted through the mask 1110 to irradiate holes onto 1111, (FIG. 1)). 
Omata does not disclose a reflector, and the reflector being located below the photomask and configured to reflect the second beam within the housing to a second bonding surface of the housing to perform the laser engraving on the second bonding surface.
However, Simke that teaches an apparatus for producing a laser engraving in a surface of a substrate (0001), also teaches a reflector (a galvanometer head 16 within the head are deflection mirrors 17 and 18, (0054, 0055 and FIG. 2)), and the reflector being located below the photomask and configured to reflect the second beam within the housing to a second bonding surface of the housing to perform the laser engraving on the second bonding surface (the galvanometer 16 located downstream from the non-deflected laser beam 2 is configured to deflect the laser by mirrors 17 and 18 within the galvanometer head  to be focused at focus 8 of substrate 12, (0055, FIG. 2)). 
Such arrangement of a galvanometer head 16 (a reflector) to reflect or deflect onto a focus of a surface (substrate) enables to precisely focus onto a point of engraving on a surface (substrate) at a high speed (0055).
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the method of processing light beam disclosed by Omata to include a reflector that can reflect one of the plurality of the laser beams that pass through the mask to be reflected onto a surface in order to precisely focus onto a point of the engraving surface (substrate) for laser beams of high speed.
Omata in view of Simke still do not explicitly teach that the second bonding surface is disposed at an angle with the first bonding surface.
However, Stefan that teaches a method for operating a laser engraving device for the engraving of printing or embossing forms (0003), also teaches laser engraving surfaces disposed at an angle from each other (FIG. 6 – FIG. 10). 

Regarding claim 10, Omata in view of Simke evidenced by Stephan teaches the apparatus of claim 9, wherein the reflector comprises a first reflection sheet and a second reflection sheet (deflection mirrors 17 and 18, Simke (0054, 0055 and FIG. 2)), the first reflection sheet being configured to reflect the second beam to the second reflection sheet, and the second reflection sheet being configured to reflect the second beam from the first reflection sheet to the second bonding surface(the laser beam 2 is deflected by the mirror 18 and then by mirror 17 to be guided onto focus point 8 of substrate 12,Simke (FIG.2)).  
Regarding claim 11, Omata in view of Simke evidenced by Stephan teaches the apparatus of claim 10, wherein an angle between the first reflection sheet and a vertical direction comprises a range of 15o to 45° (the deflection mirrors 17 and 18 are electromagnetically biased to any angle to precisely focus the laser beam to the required focus point on the substrate 12, Simke (0054, 0055)).  
Regarding claim 12, Omata in view of Simke evidenced by Stephan teaches the apparatus of claim 9, wherein the photomask further comprises N rows of light transmission holes in a direction parallel to an intersection line of the first bonding surface and the second bonding surface (mask (1110) has  a plurality of holes with a diameter the same or approximately the same as a contact diameter have a number of rows  formed in desired positions and the subject to be irradiated 1111 is irradiated with only the laser beam transmitted through the mask 1110, Omata (0066, FIG. 1)), the second light transmission region comprising light transmission holes located in first n rows, the first light transmission region comprising light transmission holes located in the other (N-n) rows, the N comprising an integer greater than or equal to two, and the n comprising an integer greater than or equal to one(the mask 1110 has a pattern of holes that passes the laser beams in a consecutive manner in a row or column arrangement of the mask, Omata (FIG. 1))..  
Regarding claim 13, Omata in view of Simke evidenced by Stephan teaches the apparatus of claim 9, wherein the photomask further comprises N rows of light transmission holes in a direction perpendicular to an intersection line of the first bonding surface and the second bonding surface (the mask 1110 has light transmission holes arrange column-wise perpendicular to the edge of the mask on the laser source 1101 side, Omata (FIG.1), the second light transmission region comprising n rows of light transmission holes, the first light transmission region comprising (N-n) rows of light transmission holes, the N comprising an integer greater than or equal to two, and the n comprising an integer greater than or equal to one(the mask 1110 has a pattern of holes that passes the laser beams in a consecutive manner in a row or column arrangement of the mask, Omata (FIG. 1)).  
Regarding claim 15, Omata in view of Simke evidenced by Stephan teaches the apparatus of claim 9, wherein the first light transmission region comprises at least one light transmission hole whose surface shape comprises a circle, a triangle, a square, or a parallelogram, or the second light transmission region comprising at least one light transmission hole whose surface shape comprises a circle, a triangle, a square, or a parallelogram(the mask 110 comprises circular light transmission row/column of holes that transmit a plurality of laser beams on to the substrate 12, Omata (FIG. 1)).  
Regarding claim 16, Omata in view of Simke evidenced by Stephan teaches the apparatus of claim 9, wherein the housing comprises a surface housing of a terminal device(the method of laser irradiation on electronic devices includes chassis terminal devices like television, cellphone, radios, laptops, Omata (0348 -356, FIG. 32 A – E)) .  
Regarding claim 17, Omata in view of Simke evidenced by Stephan teaches the method of claim 2, wherein an angle between the second reflection sheet and the first reflection sheet comprises a range of 125o to 145o (the deflection mirrors 17 and 18 are electromagnetically biased to any angle to precisely focus the laser beam to the required focus point on the substrate 12, Simke (0054, 0055)).  
Regarding claim 19, Omata in view of Simke evidenced by Stephan teaches the apparatus of claim 10, wherein an angle between the second reflection sheet and the first reflection sheet comprises a range of 125o to 145o (the deflection mirrors 17 and 18 are electromagnetically biased to any angle to precisely focus the laser beam to the required focus point on the substrate 12, Simke (0054, 0055)). 
Claim 6, 14, 18 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Omata in view of Simke evidenced by Stephan in further view of Corrigan (US 2010/0129617 A1), here in after called Corrigan.
Regarding claim 6, Omata in view of Simke evidenced by Stephan teaches the method of claim 1 wherein holes having a diameter the same or approximately the same as a contact diameter of the mask are irradiated, Omata (0066). But,
 Omata in view of Simke evidenced by Stephan is silent about the specific diameters of the light transmission holes and the first light transmission region comprises at least one light transmission hole whose aperture comprises a range of 0.1 micrometers (µm) to 3 millimeters (mm).  
However, Corrigan that teaches sparse patterned masks that can be used in a laser ablation process to image a substrate (0004) also teaches the mask may have varying sizes and shapes of apertures, a mask can have round apertures of varying diameters, and the same position on the substrate can be laser ablated with the varying diameter apertures to cut a hemispherical structure into the substrate, Corrigan (0028). 
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the mask disclosed in claim 1 by Omata to include a diameter range of 0.1 micrometers (µm) to 3 millimeters (mm) in order to engrave the same or approximately the same diameter holes on the surface to be engraved.  
Regarding claim 14, teaches the apparatus of claim 9, wherein holes having a diameter the same or approximately the same as a contact diameter of the mask are irradiated, Omata (0066). But,
 	Omata in view of Simke evidenced by Stephan is silent about the specific diameters of the light transmission holes and the first light transmission region comprises at least one light transmission hole whose aperture comprises a range of 0.1 micrometers (µm) to 3 millimeters (mm).  
However, Corrigan that teaches sparse patterned masks that can be used in a laser ablation process to image a substrate (0004) also teaches the mask may have varying sizes and shapes of apertures, a mask can have round apertures of varying diameters, and the same position on the substrate can be laser ablated with the varying diameter apertures to cut a hemispherical structure into the substrate, Corrigan (0028). 
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the mask disclosed in claim 9 by Omata to include a diameter range of 0.1 micrometers (µm) to 3 millimeters (mm) in order to engrave the same or approximately the same diameter holes on the surface to be engraved.  
Regarding claim 18, Omata in view of Simke evidenced by Stephan in further view of Corrigan teaches the method of claim 1, wherein the second light transmission region comprises at least one light transmission hole whose aperture comprises a range of 0.1 micrometers (µm) to 3 millimeters (mm) (the mask may have varying sizes and shapes of apertures, a mask can have round apertures of varying diameters, and the same position on the substrate can be laser ablated with the varying diameter apertures to cut a hemispherical structure into the substrate, Corrigan (0028)). 
Regarding claim 20, Omata in view of Simke evidenced by Stephan in further view of Corrigan teaches the apparatus of claim 9, wherein the second light transmission region comprises at least one light transmission hole whose aperture comprises a range of 0. 1 micrometers (pm) to (the mask may have varying sizes and shapes of apertures, a mask can have round apertures of varying diameters, and the same position on the substrate can be laser ablated with the varying diameter apertures to cut a hemispherical structure into the substrate, Corrigan (0028)).
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136.  The examiner can normally be reached on 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761